ORDER

PER CURIAM.
Appellant James M. Bockes appeals his conviction of first degree assault of a police officer in violation of Section 565.081.1, RSMo 1994, claiming that the State failed to show that Mr. Bockes attempted to kill or cause serious physical injury to the officer. Because Mr. Bockes did not raise the sufficiency of the evidence of intent in his motion for acquittal at the close of all the evidence or in his motion for a new trial, we review under the plain error doctrine. Finding no miscarriage of justice or manifest injustice, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find no reversible error. Because a published opinion would have no precedential value, we affirm by this summary order, and have furnished the parties with a memorandum setting forth our reasoning.
Judgment affirmed. Rule 30.25(b).